Citation Nr: 0947548	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-35 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for lumbar spine 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 17, 2002 to October 31, 2002 and from May 2003 to May 
2004.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Oakland California Department of Veterans Affairs (VA) 
Regional Office (RO), that in pertinent part, denied service 
connection for lumbar spine degenerative disc disease (DDD).  
The issue on appeal has been recharacterized to conform to 
current case law.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (a claim for service connection for posttraumatic 
stress disorder may encompass claims for service connection 
of any mental disability that may reasonably be encompassed 
by several factors, including the claimant's description of 
the claim, the symptoms the claimant describes and the 
information the claimant submits or that the Secretary of VA 
obtains in support of the claim).

  On July 24, 2009, the Veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge, sitting at the RO.  A transcript of that hearing is of 
record.  

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND 

Through testimony at his hearing in July 2009, the Veteran 
and his representative advanced the theory that the Veteran's 
abnormal gait due to service-connected bilateral knee 
disabilities has aggravated his pre-existing low back 
condition.  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) 
that a current disability exists, and (2) that the current 
disability was either (a) caused by, or (b) aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

At his hearing, the Veteran also alleged that L1-2 
involvement of his low back disability began after (and was 
not present prior to) his 2004 fall, at which time he injured 
the L1-2 level (a different part of his back than that of the 
1993/pre-service incident).  

The Regional Office has not yet addressed the matter of 
secondary service connection.  Additionally, the VA 
examination that was provided to the Veteran in October 2005 
did not address either the matter of secondary service 
connection or the particular segment of the back now raised 
by the Veteran.  In order to ensure due process and complete 
development, the case must be remanded.    

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing 
him of any information and evidence not 
of record that is necessary to 
substantiate his claim for service 
connection on a secondary basis, 
including an explanation of what VA will 
seek to provide, and that the Veteran is 
expected to provide, including furnishing 
information so that all 
available/outstanding VA or private 
treatment records pertaining to the back 
may be associated with the claims folder.

2.  Schedule the Veteran for an 
appropriate VA examination in order to 
address the aforementioned additional 
aspects of the claim. Any tests deemed 
necessary should be conducted, and all 
clinical findings should be reported in 
detail. The complete claims folder must 
be provided to the examiner for review in 
conjunction with the examination, and the 
examiner must note that the claims folder 
has been reviewed. The examiner should 
respond to the following:

a)	Is it as likely as not that the 
Veteran has a back disability due to 
service, including injury, that is 
wholly unrelated to the pre-service 
back disability?  

b)  Is it as likely as not that the 
Veteran has a back disability that is 
proximately due to or the result of 
service-connected bilateral knee 
disabilities?  

c)  If there is no relationship found in 
response to the above questions, 
provide an opinion as to whether 
service-connected disability causes a 
greater degree of impairment 
(aggravation) of a back disability 
identified.   

Any and all opinions must be accompanied 
by a complete rationale.

3. Thereafter, after taking any other 
action deemed necessary, readjudicate the 
issue on appeal. If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the opportunity to respond 
thereto. The matter should then be 
returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).








 Department of Veterans Affairs


